 

INVESTMENT AGREEMENT

 

INVESTMENT AGREEMENT (this "AGREEMENT"), dated as of May 20, 2010 by and between
Platinum Studios, Inc., a California corporation (the "Company"), and Dutchess
Opportunity Fund, II, LP, a Delaware Limited Partnership (the "Investor").

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to Five Million dollars
($5,000,000) to purchase the Company's Common Stock, $.0001 par value per share
(the "Common Stock");

 

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) under the Securities Act of 1933, as amended (the "1933 Act"), Rule
506 of Regulation D, and the rules and regulations promulgated thereunder,
and/or upon such other exemption from the registration requirements of the 1933
Act as may be available with respect to any or all of the investments in Common
Stock to be made hereunder; and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto (the "Registration Rights Agreement")
pursuant to which the Company has agreed to provide certain registration rights
under the 1933 Act, and the rules and regulations promulgated thereunder, and
applicable state securities laws.

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

SECTION 1. DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following meanings
specified or indicated below, and such meanings shall be equally applicable to
the singular and plural forms of such defined terms.

 

“1933 Act” shall have the meaning set forth in the preamble of this agreement.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as it may be amended.

 

“Affiliate” shall have the meaning specified in Section 5(H), below.

 

1

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

“Agreement” shall mean this Investment Agreement.

 

“Articles of Incorporation” shall have the meaning specified in Section 4(C).

 

“By-laws” shall have the meaning specified in Section 4(C).

 

“Closing” shall have the meaning specified in Section 2(G).

 

“Closing Date” shall mean no more than seven (7) Trading Days following the Put
Notice Date, for each tranche.

 

“Common Stock” shall have the meaning set forth in the preamble of this
Agreement.

 

“Control” or “Controls” shall have the meaning specified in Section 5(H).

 

“Effective Date” shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.

 

“Environmental Laws” shall have the meaning specified in Section 4(M).

 

“Equity Line Transaction Documents” shall mean this Agreement and the
Registration Rights Agreement.

 

“Execution Date” shall mean the date indicated in the preamble to this
Agreement.

 

“Indemnities” shall have the meaning specified in Section 11.

 

“Indemnified Liabilities” shall have the meaning specified in Section 11.

 

“Investor” shall have the meaning indicated in the preamble of this Agreement.

 

“Material Adverse Effect” shall have the meaning specified in Section 4(A).

 

“Maximum Common Stock Issuance” shall have the meaning specified in Section
2(H).

 

“Minimum Acceptable Price” with respect to any Put Notice Date shall be the
price defined by the Company in the applicable Put Notice.

 

“Open Market Adjustment Amount” shall have the meaning specified in Section
2(I).

 

"Open Market Purchase" shall have the meaning specified in Section 2(I)

2

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

 

“Open Market Share Purchase” shall have the meaning specified in Section 2(I).

 

            “Open Period” shall mean the period beginning on and including the
Trading Day immediately following the Effective Date and ending on the earlier
to occur of (i) the date which is thirty-six (36) months from the Effective
Date; or (ii) termination of the Agreement in accordance with Section 9, below.

 

“Pricing Period” shall mean the five consecutive Trading Days beginning on the
Put Notice Date and ending on and including the date that is four (4) Trading
Days after such Put Notice Date.

 

“Principal Market” shall mean the Nasdaq Capital Market, the NYSE Amex, the New
York Stock Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market
or the OTC Bulletin Board, whichever is the principal market on which the Common
Stock is listed.

 

“Prospectus” shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.

 

“Purchase Amount” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities.

 

“Purchase Price” shall mean ninety-five percent (95%) of the lowest daily VWAP
(as defined herein) of the Common Stock during the Pricing Period.

 

“Put” shall have the meaning set forth in Section 2(B) hereof. 

 

“Put Amount” shall have the meaning set forth in Section 2(B) hereof. 

 

“Put Notice” shall mean a written notice in the form attached hereto as Exhibit
C, sent to the Investor by the Company stating the Put Amount in U.S. dollars
the Company intends to sell to the Investor pursuant to the terms of the
Agreement and stating the current number of Shares issued and outstanding on
such date.

           

“Put Notice Date” shall mean the Trading Day, as set forth below, immediately
following the day on which the Investor receives a Put Notice, however a Put
Notice shall be deemed delivered on (a) the Trading Day it is received by
facsimile or otherwise by the Investor if such notice is received prior to 9:00
am Eastern Time, or (b) the immediately succeeding Trading Day if it is received
by facsimile or otherwise after 9:00 am Eastern Time on a Trading Day.  No Put
Notice may be deemed delivered on a day that is not a Trading Day.

 

3

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

“Put Restriction” shall mean the days during the Pricing Period.  During this
time, the Company shall not be entitled to deliver another Put Notice.

 

“Put Shares Due” shall have the meaning specified in Section 2(I).

 

“Registration Period” shall have the meaning specified in Section 5(C), below.

 

“Registration Rights Agreement” shall have the meaning set forth in the
recitals, above.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the resale by the Investor of the Common Stock
issuable hereunder.

 

“Related Party” shall have the meaning specified in Section 5(H).

 

“Resolution” shall have the meaning specified in Section 8(E).

 

“SEC” shall mean the U.S. Securities & Exchange Commission.

 

“SEC Documents” shall have the meaning specified in Section 4(F).

 

“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of the Agreement.

 

“Shares” shall mean the shares of the Company’s Common Stock.

 

“Subsidiaries” shall have the meaning specified in Section 4(A).

 

“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm.

 

“VWAP” shall mean the volume weighted average price.

 

SECTION 2. PURCHASE AND SALE OF COMMON STOCK.

 

(A) PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and conditions set
forth herein, the Company may issue and sell to the Investor, and the Investor
shall purchase from the Company, up to that number of Shares having an aggregate
Purchase Price of Five Million dollars ($5,000,000).

 

(B) DELIVERY OF PUT NOTICES.  Subject to the terms and conditions of the Equity
Line Transaction Documents, and from time to time during the Open Period, the
Company may, in its sole discretion, deliver a Put Notice to the Investor which
states the dollar amount (designated in U.S. Dollars) (the "Put Amount") of
Shares which the Company intends to sell to the Investor on a Closing Date (the
"Put"). The Put Notice shall be in the form attached hereto as Exhibit C and
incorporated herein by reference. The amount that the Company shall be entitled
to Put to the Investor (the "Put Amount") shall not exceed the greater of 1) two
hundred percent (200%) of the average daily volume (U.S. market only) of the
Common Stock for the three (3) Trading Days prior to the applicable Put Notice
Date, multiplied by the average of the three (3) daily closing prices
immediately preceding the Put Date or 2) one hundred thousand dollars
($100,000). During the Open Period, the Company shall not be entitled to submit
a Put Notice until the Put has been completed. The Common Stock identified in
the Put Notice shall be purchased for a price equal to the Purchase Price.



4

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

(C) COMPANY’S RIGHT TO WITHDRAWAL. The Company shall reserve the right, but not
the obligation, to withdraw that portion of the Put that is below the Minimum
Acceptable Price, by submitting to the Investor prior to the applicable Closing
Date, in writing, a notice to cancel that portion of the Put.  Any shares above
the Minimum Acceptable price due to the Investor shall be sold to the Investor
by the Company under the terms of this Agreement.

 

(D) INTENTIONALLY OMITTED

 

(E) CONDITIONS TO INVESTOR'S OBLIGATION TO PURCHASE SHARES. Notwithstanding
anything to the contrary in this Agreement, the Company shall not be entitled to
deliver a Put Notice and the Investor shall not be obligated to purchase any
Shares at a Closing (as defined in Section 2(G)) unless each of the following
conditions are satisfied:

 

            (I) a Registration Statement shall have been declared effective and
shall remain effective and available for the resale of all the Registrable
Securities (as defined in the Registration Rights Agreement) at all times until
the Closing with respect to the subject Put Notice;

 

            (II) at all times during the period beginning on the related Put
Notice Date and ending on and including the related Closing Date, the Common
Stock shall have been listed on the Principal Market and shall not have been
suspended from trading thereon for a period of two (2) consecutive Trading Days
during the Open Period and the Company shall not have been notified of any
pending or threatened proceeding or other action to suspend the trading of the
Common Stock;

 

            (III) the Company has complied with its obligations and is otherwise
not in breach of or in default under, this Agreement, the Registration Rights
Agreement or any other agreement executed in connection herewith which has not
been cured prior to delivery of the Investor’s Put Notice Date;

 

5

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

            (IV) no injunction shall have been issued and remain in force, or
action commenced by a governmental authority which has not been stayed or
abandoned, prohibiting the purchase or the issuance of the Securities; and

 

            (V) the issuance of the Securities will not violate any shareholder
approval requirements of the Principal Market.

 

If any of the events described in clauses (I) through (V) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the Put
Amount of Common Stock set forth in the applicable Put Notice.

 

(F) RESERVED

 

(G) MECHANICS OF PURCHASE OF SHARES BY INVESTOR. Subject to the satisfaction of
the conditions set forth in Sections 2(E), the closing of the purchase by the
Investor of Shares (a "Closing") shall occur on the date which is no later than
seven (7) Trading Days following the applicable Put Notice Date (each a "Closing
Date"). Prior to each Closing Date, (I) the Company shall deliver to the
Investor pursuant to this Agreement, certificates representing the Shares to be
issued to the Investor on such date and registered in the name of the Investor;
and (II) the Investor shall deliver to the Company the Purchase Price to be paid
for such Shares, determined as set forth in Section 2(B). In lieu of delivering
physical certificates representing the Securities and provided that the
Company's transfer agent then is participating in The Depository Trust Company
("DTC") Fast Automated Securities Transfer ("FAST") program, upon request of the
Investor, the Company shall use all commercially reasonable efforts to cause its
transfer agent to electronically transmit the Securities by crediting the
account of the Investor's prime broker (as specified by the Investor within a
reasonable period in advance of the Investor's notice) with DTC through its
Deposit Withdrawal Agent Commission ("DWAC") system.

 

The Company understands that a delay in the issuance of Securities beyond the
Closing Date could result in economic damage to the Investor. After the
Effective Date, as compensation to the Investor for such loss, the Company
agrees to make late payments to the Investor for late issuance of Securities
(delivery of Securities after the applicable Closing Date) in accordance with
the following schedule (where "No. of Days Late" is defined as the number of
trading days beyond the Closing Date, with the Amounts being cumulative.):

 

LATE  PAYMENT  FOR  EACH

NO.  OF  DAYS  LATE              

 

          1                                           $100

          2                                           $200

          3                                           $300

          4                                           $400

          5                                           $500

          6                                           $600

          7                                           $700

          8                                           $800

          9                                           $900

          10                                       $1,000

          Over  10                             $1,000  +  $200  for  each

                                                      Business  Day  late 
beyond  10  days

 

6

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



The Company shall make any payments incurred under this Section in immediately
available funds upon demand by the Investor. Nothing herein shall limit the
Investor's right to pursue actual damages for the Company's failure to issue and
deliver the Securities to the Investor, except that such late payments shall
offset any such actual damages incurred by the Investor, and any Open Market
Adjustment Amount, as set forth below.

 

 (H) OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding anything contained
herein to the contrary, if during the Open Period the Company becomes listed on
an exchange that limits the number of shares of Common Stock that may be issued
without shareholder approval, then the number of Shares issuable by the Company
and purchasable by the Investor, shall not exceed that number of the shares of
Common Stock that may be issuable without shareholder approval (the "Maximum
Common Stock Issuance").  If such issuance of shares of Common Stock could cause
a delisting on the Principal Market, then the Maximum Common Stock Issuance
shall first be approved by the Company's shareholders in accordance with
applicable law and the By-laws and Articles of Incorporation of the Company, as
amended, if such issuance of shares of Common Stock could cause a delisting on
the Principal Market. The parties understand and agree that the Company's
failure to seek or obtain such shareholder approval shall in no way adversely
affect the validity and due authorization of the issuance and sale of Securities
or the Investor's obligation in accordance with the terms and conditions hereof
to purchase a number of Shares in the aggregate up to the Maximum Common Stock
Issuance limitation, and that such approval pertains only to the applicability
of the Maximum Common Stock Issuance limitation provided in this Section 2(H).

 

(I)  If, by the third (3rd) business day after the Closing Date, the Company
fails to deliver any portion of the shares of the Put to the Investor (the "Put
Shares Due") and the Investor purchases, in an open market transaction or
otherwise, shares of Common Stock necessary to make delivery of shares which
would have been delivered if the full amount of the shares to be delivered to
the Investor by the Company (the "Open Market Share Purchase"), then the Company
shall pay to the Investor, in addition to any other amounts due to Investor
pursuant to the Put, and not in lieu thereof, the Open Market Adjustment Amount
(as defined below).  The "Open Market Adjustment Amount" is the amount equal to
the excess, if any, of (x) the Investor's total purchase price (including
brokerage commissions, if any) for the Open Market Share Purchase minus (y) the
net proceeds (after brokerage commissions, if any) received by the Investor from
the sale of the Put

Shares Due.  The Company shall pay the Open Market Adjustment Amount to the
Investor in immediately available funds within five (5) business days of written
demand by the Investor.  By way of illustration and not in limitation of the
foregoing, if the Investor purchases shares of Common Stock having a total
purchase price (including brokerage commissions) of $11,000 to cover an Open
Market Purchase with respect to shares of Common Stock it sold for net proceeds
of $10,000, the Open Market Purchase Adjustment Amount which the Company will be
required to pay to the Investor will be $1,000.



7

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

(J)  LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the contrary
in this Agreement, in no event shall the Investor be entitled to purchase that
number of Shares, which when added to the sum of the number of shares of Common
Stock beneficially owned (as such term is defined under Section 13(d) and Rule
13d-3 of the 1934 Act), by the Investor, would exceed 4.99% of the number of
shares of Common Stock outstanding on the Closing Date, as determined in
accordance with Rule 13d-1(j) of the 1934 Act.

 

SECTION 3. INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

The Investor represents and warrants to the Company, and covenants, that:

 

(A) SOPHISTICATED INVESTOR. The Investor has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (I) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision; (II) protecting its own
interest; and (III) bearing the economic risk of such investment for an
indefinite period of time.

 

(B) AUTHORIZATION; ENFORCEMENT. The Investor has the requisite power and
authority to enter into and perform this Agreement and the Registration Rights
Agreement. The execution and delivery of the Equity Line Transaction Documents
by the Investor and the consummation by it of the transactions contemplated
hereby and thereby have been duly and validly authorized by the Investor's
general partners and no further consent or authorization is required by the
partners.  This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Investor and is a valid and binding agreement of the
Investor enforceable against the Investor in accordance with its terms, subject
as to enforceability to general principles of equity and to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.

 

(C) SECTION 9 OF THE 1934 ACT. During the term of this Agreement, the Investor
will comply with the provisions of Section 9 of the 1934 Act, and the

rules promulgated thereunder, with respect to transactions involving the Common
Stock. The Investor agrees not to sell the Company's stock short, either
directly or indirectly through its affiliates, principals or advisors, the
Company's common stock during the term of this Agreement.



8

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

(D) ACCREDITED INVESTOR. Investor is an "Accredited Investor" as that term is
defined in Rule 501(a) of Regulation D of the 1933 Act.

 

(E) NO CONFLICTS. The execution, delivery and performance of the Transaction
Documents by the Investor and the consummation by the Investor of the
transactions contemplated hereby and thereby will not result in a violation of
the partnership agreement or other organizational documents of the Investor.

 

(F) OPPORTUNITY TO DISCUSS. The Investor has received all materials relating to
the Company's business, finance and operations which it has requested. The
Investor has had an opportunity to discuss the business, management and
financial affairs of the Company with the Company's management.

 

(G) INVESTMENT PURPOSES. The Investor is purchasing the Securities for its own
account for investment purposes and agrees to resell or otherwise dispose of the
Securities solely in accordance with the registration provisions of the 1933 Act
(or pursuant to an exemption from such registration provisions).

 

(H) NO REGISTRATION AS A DEALER. The Investor is not and will not be required to
be registered as a "dealer" under the 1934 Act, either as a result of its
execution and performance of its obligations under this Agreement or otherwise.

 

(I)  GOOD STANDING.  The Investor is a Limited Partnership, duly organized,
validly existing and in good standing in the state of Delaware.

 

(J)  TAX LIABILITIES.  The Investor understands that it is liable for its own
tax liabilities.

 

(K) REGULATION M.  The Investor will comply with Regulation M under the 1934
Act, if applicable. 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth in the Schedules attached hereto, or as disclosed in the
Company's SEC Documents, the Company represents and warrants to the Investor
that:

 

(A) ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of California,
USA and has the requisite corporate power and authorization to own

its properties and to carry on its business as now being conducted. Both the
Company and the companies it owns or controls (“Subsidiaries”) are duly
qualified to do business and are in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, "Material Adverse Effect" means any material adverse
effect on (i) the properties, assets, operations, results of operations, or
financial condition of the Company and its Subsidiaries, if any, taken as a
whole, (ii) the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith, or (iii) the authority or
ability of the Company to perform its obligations under the Equity Line
Transaction Documents.



9

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

(B) AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

 

            (I) The Company has the requisite corporate power and authority to
enter into and perform this Investment Agreement and the Registration Rights
Agreement, and to issue the Securities in accordance with the terms hereof and
thereof.

 

            (II) The execution and delivery of the Equity Line Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation the reservation
for issuance and the issuance of the Securities pursuant to this Agreement, have
been duly and validly authorized by the Company's Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors, or its shareholders.

 

            (III) The Equity Line Transaction Documents have been duly and
validly executed and delivered by the Company.

 

            (IV) The Equity Line Transaction Documents constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors' rights and remedies.

 

(C) CAPITALIZATION. As of the date hereof, the authorized capital stock of the
Company consists of 500,000,000 shares of Common Stock with $.0001 par value per
share, of which as of the date hereof, 268,831,733 shares are issued and
outstanding.

 

Except as disclosed in the Company's publicly available filings with the SEC:

 

10

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

 (I) no shares of the Company's capital stock are subject to preemptive rights
or any other similar rights or any liens or encumbrances suffered or permitted
by the Company; (II) there are no outstanding debt securities; (III) there are
no outstanding shares of capital stock, options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries; (IV) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement);
(V) there are no outstanding securities of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (VI) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities as described in this Agreement; (VII) the Company
does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (VIII) there is no dispute as
to the classification of any shares of the Company's capital stock.

 

The Company has furnished to the Investor, or the Investor has had access
through the SEC’s EDGAR website to, true and correct copies of the Company's
Articles of Incorporation, as amended and in effect on the date hereof (the
"Articles of Incorporation"), and the Company's By-laws, as in effect on the
date hereof (the "By-laws"), and the terms of all securities convertible into or
exercisable for Common Stock and the material rights of the holders thereof in
respect thereto.

 

(D) ISSUANCE OF SHARES. The Company has reserved 41,000,000 Shares for issuance
pursuant to this Agreement, which have been duly authorized and reserved for
issuance (subject to adjustment pursuant to the Company's covenant set forth in
Section 5(F) below) pursuant to this Agreement. Upon issuance in accordance with
this Agreement, the Securities will be validly issued, fully paid for and
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof. In the event the Company cannot register a sufficient number of
Shares for issuance pursuant to this Agreement, the Company will use its best
efforts to authorize and reserve for issuance the number of Shares required for
the Company to perform its obligations hereunder as soon as reasonably
practicable.

 

11

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

(E) NO CONFLICTS. The execution, delivery and performance of the Equity Line
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (I) result in a violation
of the Articles of Incorporation, any Certificate of Designations, Preferences
and Rights of any outstanding series of preferred stock of the Company or the
By-laws; or (II) conflict with, or constitute a material default (or an event
which with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or to the Company's knowledge result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and the rules and regulations of the Principal
Market or principal securities exchange or trading market on which the Common
Stock is traded or listed) applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries is
bound or affected. Except as disclosed in Schedule 4(e), neither the Company nor
its Subsidiaries is in violation of any term of, or in default under, the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws or their organizational charter or by-laws, respectively, or any
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its Subsidiaries, except for possible conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations that would not
individually or in the aggregate have or constitute a Material Adverse Effect.
The business of the Company and its Subsidiaries is not being conducted, and
shall not be conducted, in violation of any law, statute, ordinance, rule, order
or regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the 1933 Act or any securities laws of any states, to the
Company's knowledge, the Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement as outlined in the Registration Rights
Agreement between the Parties) with, any court, governmental authority or
agency, regulatory or self-regulatory agency or other third party in order for
it to execute, deliver or perform any of its obligations under, or contemplated
by, the Equity Line Transaction Documents in accordance with the terms hereof or
thereof. All consents, authorizations, permits, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof and are
in full force and effect as of the date hereof. Except as disclosed in Schedule
4(e), the Company and its Subsidiaries are unaware of any facts or circumstances
which might give rise to any violation or default of any of the foregoing. The
Company is not, and will not be, in violation of the listing

requirements of the Principal Market as in effect on the date hereof and on each
of the Closing Dates and is not aware of any facts which would reasonably lead
to delisting of the Common Stock by the Principal Market in the foreseeable
future.



12

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

(F) SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents"). The Company has delivered to the Investor or its representatives,
or they have had access through the SEC’s EDGAR website to, true and complete
copies of the SEC Documents. As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles, by a firm
that is a member of the Public Companies Accounting Oversight Board ("PCAOB")
consistently applied, during the periods involved (except (I) as may be
otherwise indicated in such financial statements or the notes thereto, or (II)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other written information provided by or on behalf of the
Company to the Investor which is not included in the SEC Documents, including,
without limitation, information referred to in Section 4(D) of this Agreement,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstance
under which they are or were made, not misleading. Neither the Company nor any
of its Subsidiaries or any of their officers, directors, employees or agents
have provided the Investor with any material, nonpublic information which was
not publicly disclosed prior to the date hereof and any material, nonpublic
information provided to the Investor by the Company or its Subsidiaries or any
of their officers, directors, employees or agents prior to any Closing Date
shall be publicly disclosed by the Company prior to such Closing Date.

 

 

13

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

(G) ABSENCE OF CERTAIN CHANGES. Except as otherwise set forth in the SEC
Documents, the Company does not intend to change the business operations of the
Company in any material way. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.

 

(H) ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except as set forth in
the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company's Subsidiaries or
any of the Company's or the Company's Subsidiaries' officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.

 

(I) ACKNOWLEDGMENT REGARDING INVESTOR'S PURCHASE OF SHARES. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm's length purchaser with respect to the Equity Line Transaction Documents and
the transactions contemplated hereby and thereby. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Equity Line
Transaction Documents and the transactions contemplated hereby and thereby and
any advice given by the Investor or any of its respective representatives or
agents in connection with the Equity Line Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investor's purchase of the Securities, and is not being relied on by the
Company. The Company further represents to the Investor that the Company's
decision to enter into the Equity Line Transaction Documents has been based
solely on the independent evaluation by the Company and its representatives.

 

(J) NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES. Except as
set forth in the SEC Documents, as of the date hereof, no event, liability,
development or circumstance has occurred or exists, or to the Company's
knowledge is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

 

(K) EMPLOYEE RELATIONS. Neither the Company nor any of its Subsidiaries is
involved in any union labor dispute nor, to the knowledge of the Company or any

of its Subsidiaries, is any such dispute threatened. Neither the Company nor any
of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that relations with their employees are
good. No executive officer (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company's employ or
otherwise terminate such officer's employment with the Company.



14

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

(L) INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. Except as set forth in the SEC Documents, none of the Company's
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
necessary to conduct its business as now or as proposed to be conducted have
expired or terminated, or are expected to expire or terminate within two (2)
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, or of any such development of similar or
identical trade secrets or technical information by others and, except as set
forth in the SEC Documents, there is no claim, action or proceeding being made
or brought against, or to the Company's knowledge, being threatened against, the
Company or its Subsidiaries regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement; and the Company and its
Subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing. The Company and its Subsidiaries have taken commercially
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties.

 

(M) ENVIRONMENTAL LAWS. The Company and its Subsidiaries (I) are, to the
knowledge of the Company and its Subsidiaries, in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants ("Environmental Laws"); (II)
have, to the knowledge of the Company, received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (III) are in compliance, to the knowledge of the
 Company, with all terms and conditions of any such permit, license or approval
where, in each of the three (3) foregoing cases, the failure to so comply would
have, individually or in the aggregate, a Material Adverse Effect.

 

15

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

(N) TITLE. The Company and its Subsidiaries have good and marketable title to
all personal property owned by them which is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

(O) INSURANCE. Each of the Company's Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for and neither the Company nor its
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

(P) REGULATORY PERMITS. The Company and its Subsidiaries have in full force and
effect all certificates, approvals, authorizations and permits from the
appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.

 

(Q) INTERNAL ACCOUNTING CONTROLS. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (I) transactions are executed in accordance with
management's general or specific authorizations; (II) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles by a firm with membership to the PCAOB
and to maintain asset accountability; (III) access to assets is permitted only
in accordance with management's general or specific authorization; and (IV) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

16

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

(R) NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company's officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement which in the judgment of the Company's officers has or is
expected to have a Material Adverse Effect.

 

(S) TAX STATUS. The Company and each of its Subsidiaries has made or filed all
United States federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(T) CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents filed at
least ten (10) days prior to the date hereof and except for arm's length
transactions pursuant to which the Company makes payments in the ordinary course
of business upon terms no less favorable than the Company could obtain from
disinterested third parties and other than the grant of stock options disclosed
in the SEC Documents, none of the officers, directors, or employees of the
Company is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

(U) DILUTIVE EFFECT. The Company understands and acknowledges that the number of
shares of Common Stock issuable upon purchases pursuant to this Agreement will
increase in certain circumstances including, but not necessarily limited to, the
circumstance wherein the trading price of the Common Stock declines during the
period between the Effective Date and the end of the Open Period. The Company's
executive officers and directors have studied and fully understand the nature of
the transactions contemplated by this Agreement and recognize that they have a
potential dilutive effect on the shareholders of the Company. The Board of
Directors of the Company has concluded, in its good

faith business judgment, and with full understanding of the implications, that
such issuance is in the best interests of the Company. The Company specifically
acknowledges that, subject to such limitations as are expressly set forth in the
Equity Line Transaction Documents, its obligation to issue shares of Common
Stock upon purchases pursuant to this Agreement is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other shareholders of the Company.



17

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

(V) LOCK-UP. The Company shall cause its officers, directors, and  any related
parties under control of the Company, to refrain from selling Common Stock
during each Pricing Period, and the Company shall use best efforts to cause
other insiders or Affiliates to refrain from selling any Stock during each
Pricing Period.

 

(W) NO GENERAL SOLICITATION. Neither the Company, nor any of its affiliates, nor
any person acting on its behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the Common Stock to be offered as set forth in this
Agreement.

 

(X) NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR COMMISSIONS.  No brokers,
finders or financial advisory fees or commissions will be payable by the
Company, its agents or Subsidiaries, with respect to the transactions
contemplated by this Agreement, except as otherwise disclosed in this Agreement.

 

SECTION 5. COVENANTS OF THE COMPANY

 

(A) BEST EFFORTS. The Company shall use all commercially reasonable efforts to
timely satisfy each of the conditions set forth in Section 8 of this Agreement.

 

(B) BLUE SKY. The Company shall, at its sole cost and expense, on or before each
of the Closing Dates, take such action as the Company shall reasonably determine
is necessary to qualify the Securities for, or obtain exemption for the
Securities for, sale to the Investor at each of the Closings pursuant to this
Agreement under applicable securities or "Blue Sky" laws of such states of the
United States, as reasonably specified by the Investor, and shall provide
evidence of any such action so taken to the Investor on or prior to the Closing
Date.

 

(C) REPORTING STATUS. Until one of the following occurs, the Company shall file
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status, or take an action or fail to take any
action, which would terminate its status as a reporting company under the 1934
Act: (i) this Agreement terminates pursuant to Section 9, (ii) the date on which
the Investor has sold all the Securities.

 

18

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

(D) USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Securities (excluding amounts paid by the Company for fees as set forth in the
Equity Line Transaction Documents) for general corporate and working capital
purposes and acquisitions or assets, businesses or operations or for other
purposes that the Board of Directors, in its good faith deem to be in the best
interest of the Company.

 

(E) FINANCIAL INFORMATION. During the Open Period, the Company agrees to make
available to the Investor via the SEC’s EDGAR website or other electronic means
the following documents and information on the forms set forth: (I) within five
(5) Trading Days after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K, its Quarterly Reports on Form 10-Q, any Current Reports on
Form 8-K and any Registration Statements or amendments filed pursuant to the
1933 Act; (II) copies of any notices and other information made available or
given to the shareholders of the Company generally, contemporaneously with the
making available or giving thereof to the shareholders; and (III) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Authority, unless such information
is material nonpublic information.

 

(F) RESERVATION OF SHARES. The Company shall reserve Thirty-Five Million Nine
Hundred Seventy Five Thousand and Forty Nine (35,975,049) Shares for the
issuance of the Securities to the Investor as required hereunder. In the event
that the Company determines that it does not have a sufficient number of
authorized shares of Common Stock to reserve and keep available for issuance as
described in this Section 5(F), the Company shall use all commercially
reasonable efforts to increase the number of authorized shares of Common Stock
by seeking shareholder approval for the authorization of such additional shares.

 

(G) LISTING. The Company shall promptly secure and maintain the listing of all
of the Registrable Securities (as defined in the Registration Rights Agreement)
on the Principal Market and each other national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, such listing
of all Registrable Securities from time to time issuable under the terms of the
Equity Line Transaction Documents. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market
(excluding suspensions of not more than one (1) trading day resulting from
business announcements by the Company). The Company shall promptly provide to
the Investor copies of any notices it receives from the Principal Market
regarding the continued eligibility of the Common Stock for listing on such
automated quotation system or securities exchange. The Company shall pay all

fees and expenses in connection with satisfying its obligations under this
Section 5(G).



19

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

(H) TRANSACTIONS WITH AFFILIATES. The Company shall not, and shall cause each of
its Subsidiaries not to, enter into, amend, modify or supplement, or permit any
Subsidiary to enter into, amend, modify or supplement, any agreement,
transaction, commitment or arrangement with any of its or any Subsidiary's
officers, directors, persons who were officers or directors at any time during
the previous two (2) years, shareholders who beneficially own 5% or more of the
Common Stock, or Affiliates or with any individual related by blood, marriage or
adoption to any such individual or with any entity in which any such entity or
individual owns a 5% or more beneficial interest (each a "Related Party"),
except for (I) customary employment arrangements and benefit programs on
reasonable terms, (II) any agreement, transaction, commitment or arrangement on
an arms-length basis on terms no less favorable than terms which would have been
obtainable from a disinterested third party other than such Related Party, or
(III) any agreement, transaction, commitment or arrangement which is approved by
a majority of the disinterested directors of the Company. For purposes hereof,
any director who is also an officer of the Company or any Subsidiary of the
Company shall not be a disinterested director with respect to any such
agreement, transaction, commitment or arrangement. "Affiliate" for purposes
hereof means, with respect to any person or entity, another person or entity
that, directly or indirectly, (I) has a 5% or more equity interest in that
person or entity, (II) has 5% or more common ownership with that person or
entity, (III) controls that person or entity, or (IV) is under common control
with that person or entity. "Control" or "Controls" for purposes hereof means
that a person or entity has the power, directly or indirectly, to conduct or
govern the policies of another person or entity.

 

(I) FILING OF FORM 8-K. On or before the date which is four (4) Trading Days
after the Execution Date, the Company shall file a Current Report on Form 8-K
with the SEC describing the terms of the transaction contemplated by the Equity
Line Transaction Documents in the form required by the 1934 Act, if such filing
is required.

 

(J) CORPORATE EXISTENCE. The Company shall use all commercially reasonable
efforts to preserve and continue the corporate existence of the Company.

 

(K) NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF RIGHT TO MAKE
A PUT. The Company shall promptly notify the Investor upon the occurrence of any
of the following events in respect of a Registration Statement or related
prospectus in respect of an offering of the Securities: (I) receipt of any
request for additional information by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration

Statement or related prospectus; (II) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose;  (III) receipt of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Securities for sale in any jurisdiction or the initiation or notice of any
proceeding for such purpose; (IV) the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
a Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the related prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (V) the Company's reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate, and the Company shall promptly make available to Investor
any such supplement or amendment to the related prospectus. The Company shall
not deliver to Investor any Put Notice during the continuation of any of the
foregoing events in this Section 5(K).



20

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

(L)  REIMBURSEMENT.  If (I) the Investor becomes involved in any capacity in any
action, proceeding or investigation brought by any shareholder of the Company,
in connection with or as a result of the consummation of the transactions
contemplated by the Equity Line Transaction Documents, or if the Investor is
impleaded in any such action, proceeding or investigation by any person (other
than as a result of a breach of the Investor’s representations and warranties
set forth in this Agreement); or (II) the Investor becomes involved in any
capacity in any action, proceeding or investigation brought by the SEC against
or involving the Company or in connection with or as a result of the
consummation of the transactions contemplated by the Equity Line Transaction
Documents (other than as a result of a breach of the Investor’s representations
and warranties set forth in this Agreement), or if this Investor is impleaded in
any such action, proceeding or investigation by any person, then in any such
case, the Company will reimburse the Investor for its reasonable legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith, as such expenses are incurred. In addition, other than
with respect to any matter in which the Investor is a named party, the Company
will pay to the Investor the charges, as reasonably determined by the Investor,
for the time of any officers or employees of the Investor devoted to appearing
and preparing to appear as witnesses, assisting in preparation for hearings,
trials or pretrial matters, or otherwise with respect to inquiries, hearing,
trials, and other proceedings relating to the subject matter of this Agreement.
The reimbursement obligations of the Company under this section shall be in
addition to any liability

 

which the Company may otherwise have, shall extend upon the same terms and
conditions to any affiliates of the Investor that are actually named in such
action, proceeding or investigation, and partners, directors, agents, employees,
attorneys, accountants, auditors and controlling persons (if any), as the case
may be, of Investor and any such affiliate, and shall be binding upon and inure
to the benefit of any successors of the Company, the Investor and any such
affiliate and any such person.



21

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

(M) TRANSFER AGENT.  Upon effectiveness of the Registration Statement, and for
so long as the Registration Statement is effective,  the Company shall deliver
instructions to its transfer agent to issue Shares to the Investor that are
covered for resale by the Registration Statement free of restrictive legends.

 

(N) ACKNOWLEDGEMENT OF TERMS.  The Company hereby represents and warrants to the
Investor that: (i) it is voluntarily entering into this Agreement of its own
freewill, (ii) it is not entering this Agreement under economic duress, (iii)
the terms of this Agreement are reasonable and fair to the Company, and (iv) the
Company has had independent legal counsel of its own choosing review this
Agreement, advise the Company with respect to this Agreement, and represent the
Company in connection with this Agreement.

 

SECTION 6. INTENTIONALLY OMITTED         

 

SECTION 7. CONDITIONS OF THE COMPANY'S OBLIGATION TO SELL.

 

The obligation hereunder of the Company to issue and sell the Securities to the
Investor is further subject to the satisfaction, at or before each Closing Date,
of each of the following conditions set forth below. These conditions are for
the Company's sole benefit and may be waived by the Company at any time in its
sole discretion.

 

(A) The Investor shall have executed this Agreement and the Registration Rights
Agreement and delivered the same to the Company.

 

(B) The Investor shall have delivered to the Company the Purchase Price for the
Securities being purchased by the Investor between the end of the Pricing Period
and the Closing Date via a Put Settlement Sheet (hereto attached as Exhibit D).
After receipt of confirmation of delivery of such Securities to the Investor,
the Investor, by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Company, will disburse the funds constituting
the Purchase Amount.

 

(C) The representations and warranties of the Investor shall be true and correct
as of the date when made and as of the applicable Closing Date as though made at
that time and the Investor shall have performed, satisfied and complied with the
covenants, agreements and conditions required by the Equity Line

 

Transaction Documents to be performed, satisfied or complied with by the
Investor on or before such Closing Date.



22

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

(D)  No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

SECTION 8. FURTHER CONDITIONS OF THE INVESTOR'S OBLIGATION TO PURCHASE.

 

The obligation of the Investor hereunder to purchase Shares is subject to the
satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.

(A) The Company shall have executed the Equity Line Transaction Documents and
delivered the same to the Investor.

 

(B) The Common Stock shall be authorized for quotation on the Principal Market
and trading in the Common Stock shall not have been suspended by the Principal
Market or the SEC, at any time beginning on the date hereof and through and
including the respective Closing Date (excluding suspensions of not more than
one (1) Trading Day resulting from business announcements by the Company,
provided that such suspensions occur prior to the Company's delivery of the Put
Notice related to such Closing).

 

(C) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the applicable Closing Date as though made at
that time and the Company shall have performed, satisfied and complied with the
covenants, agreements and conditions required by the Equity Line Transaction
Documents to be performed, satisfied or complied with by the Company on or
before such Closing Date. The Investor may request an update as of such Closing
Date regarding the representation contained in Section 4(C) above.

 

(D) The Company shall have executed and delivered to the Investor the
certificates representing, or have executed electronic book-entry transfer of,
the Securities (in such denominations as the Investor shall request) being
purchased by the Investor at such Closing.

 

(E) The Board of Directors of the Company shall have adopted resolutions
consistent with Section 4(B)(II) above (the "Resolutions") and such Resolutions
shall not have been amended or rescinded prior to such Closing Date.

 

(F) Reserved

 

 

23

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

(G) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(H) The Registration Statement shall be effective on each Closing Date and no
stop order suspending the effectiveness of the Registration statement shall be
in effect or to the Company's knowledge shall be pending or threatened.
Furthermore, on each Closing Date (I) neither the Company nor the Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to such Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of such Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC's concerns have been addressed and Investor is reasonably satisfied that the
SEC no longer is considering or intends to take such action), and (II) no other
suspension of the use or withdrawal of the effectiveness of such Registration
Statement or related prospectus shall exist.

 

(I) At the time of each Closing, the Registration Statement (including
information or documents incorporated by reference therein) and any amendments
or supplements thereto shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or which would require public
disclosure or an update supplement to the prospectus.

 

(J) If applicable, the shareholders of the Company shall have approved the
issuance of any Shares in excess of the Maximum Common Stock Issuance in
accordance with Section 2

(H) or the Company shall have obtained appropriate approval pursuant to the
requirements of California law and the Company’s Articles of Incorporation and
By-laws.

 

(K) The conditions to such Closing set forth in Section 2(E) shall have been
satisfied on or before such Closing Date.

 

(L)  The Company shall have certified to the Investor the number of Shares of
Common Stock outstanding when a Put Notice is given to the Investor.  The
Company's delivery of a Put Notice to the Investor constitutes the Company's
certification of the existence of the necessary number of shares of Common Stock
reserved for issuance.

SECTION 9. TERMINATION. This Agreement shall terminate upon any of the following
events:

 

(I) when the Investor has purchased an aggregate of Five Million dollars
($5,000,000) in the Common Stock of the Company pursuant to this Agreement; or,

 

 

24

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

(II) on the date which is thirty-six (36) months after the Effective Date; or,

 

(III) upon written notice of the Company to the Investor.  Any and all shares,
or penalties, if any, due under this Agreement shall be immediately payable and
due upon termination of this Agreement.

 

SECTION 10.  SUSPENSION

 

The Company’s right to Put Shares, and the Investor’s obligation to purchase
Shares under this Agreement shall be suspended upon any of the following events,
and shall remain suspended until such event is rectified:

 

(I)  the trading of the Common Stock is suspended by the SEC, the Principal
Market or FINRA for a period of two (2) consecutive Trading Days during the Open
Period; or,

 

(II) The Common Stock ceases to be registered under the 1934 Act or listed or
traded on the Principal Market.  Immediately upon the occurrence of one of the
above-described events, the Company shall send written notice of such event to
the Investor.

 

SECTION 11. INDEMNIFICATION.

 

In consideration of the parties mutual obligations set forth in the Transaction
Documents, each of the parties (in such capacity, an "Indemnitor") shall defend,
protect, indemnify and hold harmless the other and all of the other party's
shareholders, officers, directors, employees, counsel, and direct or indirect
investors and any of the foregoing person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and reasonable expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (I)
any material misrepresentation or breach of any representation or warranty made
by the Indemnitor in the Equity Line Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby; (II) any
material breach of any covenant, agreement or obligation of the Indemnitor
contained in the Equity Line Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; or (III) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Equity Line Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, except insofar as any
such

 

misrepresentation, breach or any untrue statement, alleged untrue statement,
omission or alleged omission is made in reliance upon and in conformity with
information furnished to Indemnitor which is specifically intended for use in
the preparation of any such Registration Statement, preliminary prospectus,
prospectus or amendments to the prospectus. To the extent that the foregoing
undertaking by the Indemnitor may be unenforceable for any reason, the
Indemnitor shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. The indemnity provisions contained herein shall be in addition to any cause
of action or similar rights Indemnitor may have, and any liabilities the
Indemnitor or the Indemnitees may be subject to.



25

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

SECTION 12. GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION.  All disputes
arising under this agreement shall be governed by and interpreted in accordance
with the laws of the Commonwealth of Massachusetts, without regard to principles
of conflict of laws.  The parties to this agreement will submit all disputes
arising under this agreement to arbitration in Boston, Massachusetts before a
single arbitrator of the American Arbitration Association (“AAA”).  The
arbitrator shall be selected by application of the rules of the AAA, or by
mutual agreement of the parties, except that such arbitrator shall be an
attorney admitted to practice law in the Commonwealth of Massachusetts.  No
party to this Agreement will challenge the jurisdiction or venue provisions as
provided in this section.  No party to this agreement will challenge the
jurisdiction or venue provisions as provided in this section.  Nothing contained
herein shall prevent the party from obtaining an injunction.

 

(B) LEGAL FEES; AND MISCELLANEOUS FEES. Except as otherwise set forth in the
Equity Line Transaction Documents, each party shall pay the fees and expenses of
its advisers, counsel, the accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. Any attorneys' fees and
expenses incurred by either the Company or the Investor in connection with the
preparation, negotiation, execution and delivery of any amendments to this
Agreement or relating to the enforcement of the rights of any party, after the
occurrence of any breach of the terms of this Agreement by another party or any
default by another party in respect of the transactions contemplated hereunder,
shall be paid on demand by the party which breached the Agreement and/or
defaulted, as the case may be. The Company shall pay all stamp and other taxes
and duties levied in connection with the issuance of any Securities.

 

(C) COUNTERPARTS. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory

 

thereto with the same force and effect as if the signature were an original
signature.



26

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

(D) HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.

 

(E) SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(F) ENTIRE AGREEMENT; AMENDMENTS. This Agreement is the FINAL AGREEMENT between
the Company and the Investor with respect to the terms and conditions set forth
herein, and, the terms of this Agreement may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the Parties.  No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Investor, and no provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. The execution and delivery of the Equity Line Transaction
Documents shall not alter the force and effect of any other agreements between
the Parties, and the obligations under those agreements.

 

(G) NOTICES. Any notices or other communications required or permitted to be
given under the terms of this Agreement must be in writing and will be deemed to
have been delivered (I) upon receipt, when delivered personally; (II) upon
receipt, when sent by facsimile or email with the signed document attached in
PDF format (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (III) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:

 

If to the Company:

 

Platinum Studios Inc.

2029 WESTGATE AVENUE

LOS ANGELES, CA 90025

Telephone: (310) 807-8100

Facsimile: (310) 887-3943

 

 

 

27

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

If to the Investor:

 

Dutchess Opportunity Fund, II, LP

50 Commonwealth Avenue, Suite 2

Boston, MA 02116

Telephone: 617-301-4700
Facsimile: 617-249-0947

E-mail: dleighton@dpef.com

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.

 

(H) NO ASSIGNMENT. This Agreement may not be assigned.

 

(I) NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the benefit of
the parties hereto and is not for the benefit of, nor may any provision hereof
be enforced by, any other person, except that the Company acknowledges that the
rights of the Investor may be enforced by its general partner.

 

(J) SURVIVAL. The indemnification provisions set forth in Section 11, shall
survive each of the Closings and the termination of this Agreement.

 

 (K) PUBLICITY. The Company and the Investor shall consult with each other in
issuing any press releases or otherwise making public statements with respect to
the transactions contemplated hereby and no party shall issue any such press
release or otherwise make any such public statement without the prior consent of
the other party, which consent shall not be unreasonably withheld or delayed,
except that no prior consent shall be required if such disclosure is required by
law, in which such case the disclosing party shall provide the other party with
prior notice of such public statement. The Investor acknowledges that this
Agreement and all or part of the Equity Line Transaction Documents may be deemed
to be "material contracts" as that term is defined by Item 601(b)(10) of
Regulation S-B, and that the Company may therefore be required to file such
documents as exhibits to reports or registration statements filed under the 1933
Act or the 1934 Act.  The Investor further agrees that the status of such
documents and materials as material contracts shall be determined solely by the
Company, in consultation with its counsel.

 

(L) FURTHER ASSURANCES. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

 

28

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

(M) PLACEMENT AGENT. If so required by the SEC, the Company agrees to pay a
registered broker dealer, to act as placement agent, a percentage of the Put
Amount on each draw toward the fee as outlined in the Placement Agent
Agreement.  The Investor shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other persons or entities for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by the Equity Line Transaction Documents. The
Company shall indemnify and hold harmless the Investor, their employees,
officers, directors, agents, and partners, and their respective affiliates, from
and against all claims, losses, damages, costs (including the costs of
preparation and attorney's fees) and expenses incurred in respect of any such
claimed or existing fees, as such fees and expenses are incurred.

 

(N) NO STRICT CONSTRUCTION. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party, as the parties
mutually agree that each has had a full and fair opportunity to review this
Agreement and seek the advice of counsel on it.

 

(O) REMEDIES. The Investor shall have all rights and remedies set forth in this
Agreement and the Registration Rights Agreement and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which the Investor has by law. Any person having
any rights under any provision of this Agreement shall be entitled to enforce
such rights specifically (without posting a bond or other security), to recover
damages by reason of any default or breach of any provision of this Agreement,
including the recovery of reasonable attorneys fees and costs, and to exercise
all other rights granted by law.

 

(P) PAYMENT SET ASIDE. To the extent that the Company makes a payment or
payments to the Investor hereunder or under the Registration Rights Agreement or
the Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

(Q) PRICING OF COMMON STOCK. For purposes of this Agreement, the VWAP of the
Common Stock shall be as reported on Bloomberg.

 

SECTION 13. NON-DISCLOSURE OF NON-PUBLIC INFORMATION.

 

 

29

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

(a) The Company shall not disclose non-public information to the Investor, its
advisors, or its representatives.

 

(b) Nothing herein shall require the Company to disclose non-public information
to the Investor or its advisors or representatives, and the Company represents
that it does not disseminate non-public information to any investors who
purchase stock in the Company in a public offering, to money managers or to
securities analysts, provided, however, that notwithstanding anything herein to
the contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading.
Nothing contained in this Section 13 shall be construed to mean that such
persons or entities other than the Investor (without the written consent of the
Investor prior to disclosure of such information) may not obtain non-public
information in the course of conducting due diligence in accordance with the
terms of this Agreement and nothing herein shall prevent any such persons or
entities from notifying the Company of their opinion that based on such due
diligence by such persons or entities, that the Registration Statement contains
an untrue statement of material fact or omits a material fact required to be
stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.

 

ARTICLE 14  ACKNOWLEDGEMENTS OF THE PARTIES.

 

Notwithstanding anything in this Agreement to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Investor makes no
representations or covenants that it will not engage in trading in the
securities of the Company, other than the Investor will not sell short the
Company's common stock at any time during this Agreement; (ii) the Company
shall, by 8:30 a.m. Boston Time on the fourth Trading Day following the date
hereof, file a current report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and in the other Equity Line Transaction
Documents; (iii) the Company has not and shall not provide material non-public
information to the Investor unless prior thereto the Investor shall have
executed a written agreement regarding the confidentiality and use of such
information; and (iv) the Company understands and confirms that the Investor
will be relying on the acknowledgements set forth in clauses (i) through (iii)
above if the Investor effects any transactions in the securities of the
Company. 

 

 

30

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

SECTION 15   PRIOR AGREEMENTS.

 

The parties agree that upon signing of the Equity Line Transaction Documents,
the prior agreements between the parties dated January 12, 2010 shall be deemed
cancelled and both parties agree to operate under this Agreement.

 

 

 

31

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

SIGNATURE PAGE OF INVESTMENT AGREEMENT

 

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement and the Registration Rights
Agreement as of the date first written above.

 

The undersigned signatory hereby certifies that he has read and understands the
Investment Agreement, and the representations made by the undersigned in this
Investment Agreement are true and accurate, and agrees to be bound by its terms.

 

DUTCHESS OPPORTUNITY FUND, II, LP

 

By: /s/ Douglas H. Leighton

Managing Member of:

Dutchess Capital Management, II, LLC

General Partner to:

Dutchess Opportunity Fund, II, LP

 

 

 

 

 

PLATINUM STUDIOS, INC.

 

By: /s/ Scott Mitchell Rosenberg

Scott Mitchell Rosenberg, CEO

 

 

 

 





 

 

 

 

 

 

LIST OF EXHIBITS

 



32

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

EXHIBIT  A               Registration  Rights  Agreement

EXHIBIT  B               Opinion  of  Company's  Counsel

EXHIBIT  C               Put  Notice

EXHIBIT  D               Put  Settlement  Sheet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIST OF SCHEDULES

33

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

 

Schedule 4(a) Subsidiaries

 

 

 

 

 

 

 

 

 



EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT B

34

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

 

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

                                               
                                                            Date: __________

[TRANSFER AGENT]

 

            Re:       PLATINUM STUDIOS, INC..

 

Ladies and Gentlemen:

 

            We are counsel to Platinum Studios, Inc.., a California corporation
(the "Company"), and have represented the Company in connection with that
certain Investment Agreement (the "Investment Agreement") entered into by and
among the Company and Dutchess Opportunity Fund, II, LP (the "Investor")
pursuant to which the Company has agreed to issue to the Investor shares of the
Company's common stock, without par value per share (the "Common Stock") on the
terms and conditions set forth in the Investment Agreement. Pursuant to the
Investment Agreement, the Company also has entered into a Registration Rights
Agreement with the Investor (the "Registration Rights Agreement") pursuant to
which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement), including the
shares of Common Stock issued or issuable under the Investment Agreement under
the Securities Act of 1933, as amended (the "1933 Act"). In connection with the
Company's obligations under the Registration Rights Agreement, on _________,
200_ the Company filed a Registration Statement on Form S- ___ (File No.
333-________) (the "Registration Statement") with the Securities and Exchange
Commission (the "SEC") relating to the Registrable Securities which names the
Investor as a selling shareholder thereunder.

 

            In connection with the foregoing, we advise you that [a member of
the SEC's staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective] [the Registration Statement has
become effective] under the 1933 Act at [enter the time of effectiveness] on
[enter the date of effectiveness] and to the best of our knowledge, after
telephonic inquiry of a member of the SEC’s staff, no stop order suspending its
effectiveness has been issued and no proceedings for that purpose are pending
before, or threatened by, the SEC and the Registrable Securities are available
for resale under the 1933 Act pursuant to the Registration Statement.

 

                                                                                   
Very truly yours,

 

                                                                                   
[Company Counsel]

 

 

 

 



35

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

EXHIBIT C

Date:

RE: Put Notice Number __

Dear Mr. Leighton,

This is to inform you that as of today, Platinum Studios, Inc., Inc., a
California corporation (the "Company"), hereby elects to exercise its right
pursuant to the Investment Agreement to require Dutchess Opportunity Fund, II,
LP to purchase shares of its common stock. The Company hereby certifies that:

The amount of this put is $__________.

The Pricing Period runs from ________ until _______.

The Minimum Acceptable Price is $________

The current number of shares issued and outstanding as of the Company are:



The number of shares currently available for issuance on the S-1 for the Equity
Line are:

_________________________

 

Regards,







Platinum Studios, Inc.

 

______________________

Name:

Title:

 

 

 

 

 

 

 

 

36

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

 

 

 

 

 



EXHIBIT D

PUT SETTLEMENT SHEET

Date:

Dear ______,

Pursuant to the Put given by Platinum Studios, Inc., to Dutchess Opportunity
Fund, II, LP on _________________ 200_, we are now submitting the amount of
common shares for you to issue to Dutchess.

Please have a certificate bearing no restrictive legend totaling __________
shares issued to Dutchess Opportunity Fund, II, LP immediately and send via DWAC
to the following account:

XXXXXX

If not DWAC eligible, please send FedEx Priority Overnight to:

XXXXXX

Once these shares are received by us, we will have the funds wired to the
Company.

Regards,

Douglas H. Leighton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE. . . . . . . . . . . . . . . . . . . . .  VWAP

 

Day 1 – Day 5                             

 

 

 

 

 

 

LOWEST DAILY VWAP

                                             ------------

 

PUT AMOUNT

                                             ------------

 

AMOUNT WIRED TO COMPANY

                                             ------------

 

PURCHASE PRICE (95)% (NINETY-FIVE PERCENT))

                                             ------------

 

AMOUNT OF SHARES DUE

                                             ------------

 

 

 

 

37

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



 

The undersigned has completed this Put as of this ___th day of _________, 200_.

Platinum Studios, Inc.

 

______________________________


Name:

Title:

 

 

 

SCHEDULE 4(c) CAPITALIZATION

 

 

38

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 



SCHEDULE 4(e) CONFLICTS

 

 

 

 

 

 

 

 

 

 



SCHEDULE 4(g) MATERIAL CHANGES

 

 

 

 

 

 

 

 

 

 



SCHEDULE 4(h) LITIGATION

 

 

 

 

 

 

 

 

 

 



39

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 



SCHEDULE 4(l) INTELLECTUAL PROPERTY

 



 

 

 

 

 

 

 

SCHEDULE 4(n) LIENS

 

 

 

 

 

 



SCHEDULE 4(t) CERTAIN TRANSACTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

41

Platinum Studios, Inc.INVESTMENT.AGREEMENT.May 20, 2010.

 

--------------------------------------------------------------------------------

